Citation Nr: 0600977	
Decision Date: 01/12/06    Archive Date: 01/19/06

DOCKET NO.  04-20 093	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUES

1.  Entitlement to an evaluation, in excess of 20 percent, 
for bilateral hearing loss.

2.  Entitlement to an evaluation, in excess of 10 percent, 
for tinnitus.

3.  Entitlement to a total disability evaluation based on 
individual unemployability due to service-connected 
disabilities (TDIU).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

P. Olson, Associate Counsel


INTRODUCTION

The veteran had active military service from July 1959 to 
July 1961.

This matter comes before the Board of Veterans' Appeals 
(Board or BVA) on appeal from rating decisions dated in April 
2003, October 2003 and January 2004 of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Pittsburgh, 
Pennsylvania.

In December 2004, the veteran testified at a travel board 
hearing before the undersigned Veterans Law Judge.  A 
transcript of that hearing is of record.

In a statement submitted with his VA Form 9 in April 2004, 
the veteran stated that his tinnitus has caused other 
problems such as disequilibrium, vertigo, dizzy spells, and 
inability to locate noises.  To the extent the statement can 
be interpreted as requesting that secondary service 
connection claims be pursued, these issues are REFERRED to 
the RO for appropriate action.

Regarding the issue of entitlement to an evaluation in excess 
of 10 percent for tinnitus, the United States Court of 
Appeals for Veterans Claims (Court) issued a decision in 
Smith v. Nicholson, No. 01-623 (U.S. Vet. App. April 5, 
2005), that reversed a decision of the Board of Veterans' 
Appeals (Board) which concluded that no more than a single 
10-percent disability evaluation could be provided for 
tinnitus, whether perceived as bilateral or unilateral, under 
prior regulations. VA disagrees with the Court's decision in 
Smith and is seeking to have this decision appealed to the 
United States Court of Appeals for the Federal Circuit.  To 
avoid burdens on the adjudication system, delays in the 
adjudication of other claims, and unnecessary expenditure of 
resources through remand or final adjudication of claims 
based on court precedent that may ultimately be overturned on 
appeal, the Secretary of Veterans Affairs has imposed a stay 
at the Board on the adjudication of tinnitus claims affected 
by Smith.  The specific claims affected by the stay include  
all claims in which a claim for compensation for tinnitus was 
filed prior to June 13, 2003, and a disability rating for 
tinnitus of greater than 10 percent is sought.  The claim on 
appeal in this case was filed in January 2003 and is 
therefore subject to the stay.  Once a final decision is 
reached on appeal in the Smith case, the adjudication of any 
tinnitus cases that have been stayed will be resumed.  Thus 
the Board will not address the issue at this time.

The remaining issues on appeal are REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC.  VA will 
notify the veteran if further action is required on his part.


REMAND

It is the Board's opinion that there should be an effort made 
to secure additional medical records pertaining to the 
veteran's hearing impairment.  The Board notes that the 
claims file contains VA records from Johnstown VA Outpatient 
Clinic and the James E. Van Zandt VA Medical Center in 
Altoona to July 2003.  The veteran testified in December 2004 
that he continues to receive treatment at these facilities; 
therefore, additional requests for records must be made. 

In addition, the claims file contains some conflicting 
medical opinions.  In a February 2003 VA examination report, 
Ms. DV, who conducted the audiology examination, stated that 
due to the difficulties the veteran expressed with 
localization, his disability was as likely as not to cause 
[sic] functional impairment in performing his job as a bank 
courier.  Dr. OTA, who examined the veteran for ear disease, 
stated that it was felt that the veteran's hearing loss and 
tinnitus would significantly impair the veteran's ability to 
function in the workplace either in a setting of sedentary 
work or physical labor.  In August 2003, Dr. OTA stated that 
it was felt that the veteran's hearing loss, tinnitus, and 
disequilibrium/balance problems would significantly impair 
his ability to function both in an industrial physical work 
type of setting as well as a sedentary employment setting.  
Dr. OTA stated that it was felt that the veteran would not be 
able to function satisfactorily to be employed in either a 
sedentary type of employment or physical industrial capacity.

In a March 2004 VA examination report, Ms. DV, stated that 
pure-tone testing revealed a moderate-to-severe sensorineural 
hearing loss in the left ear and a severe-to-profound 
sensorineural hearing loss in the right ear.  Ms. DV stated 
that although the test results indicated a severe hearing 
impairment in the right ear, with the use of adequate 
amplification whether it be monaural, binaural, or BiCROS, 
the veteran's hearing should improve significantly.  It was 
her opinion that with appropriate amplification, the veteran 
should be able to engage in gainful employment.

At the December 2004 Board hearing the veteran testified that 
he had been using the BiCROS hearing system since March 2004.  
However, the veteran stated that the BiCROS system does not 
work and that his ENT specialist told him that they only work 
50 percent of the time.  Therefore, it is the Board's opinion 
that a medical opinion in conjunction with the review of the 
entire record and examination of the veteran is warranted to 
assess the severity of the veteran's current hearing 
impairment and its effect on his employment. 
    
Accordingly, the case is hereby REMANDED for the following 
actions:

1.  Tell the veteran to submit to VA 
copies of any evidence in his possession 
relevant to these claims.

2.  Copies of the following VA records 
are needed:  From the Johnstown VA 
Outpatient Clinic and James E. Van Zandt 
VA Medical Center for treatment of 
hearing impairment since July 2003.  All 
necessary follow-up efforts must be made 
to obtain the records, until it is clear 
from the responses received that further 
requests would be futile.

3.  After obtaining the more recent VA 
treatment records, to the extent 
available, arrangements should be made to 
afford the veteran VA examinations by 
appropriate specialists to determine the 
severity of his service-connected 
disabilities.  The claims file and 
treatment records must be made available 
to, and be reviewed by, the examiners in 
connection with the examinations, and 
they should so indicate in their reports. 
The examiners should perform any tests or 
studies deemed necessary for an accurate 
assessment.

The examiners should give detailed 
clinical findings of the symptomatology 
attributable to the veteran's service-
connected disabilities.  They should also 
render an opinion as to the overall 
effect of the disability on the veteran's 
ability to obtain and retain employment, 
that is, whether it would preclude an 
average person from obtaining, or 
retaining, substantially gainful 
employment. It would be helpful if the 
examiners would comment on the 
conflicting opinions rendered in August 
2003 and March 2004 regarding the ability 
of the veteran to engage in gainful 
employment due to his hearing impairment 
and the ability or inability of the 
veteran's hearing aid to provide the 
level of hearing acuity necessary to 
retain gainful employment.  Consideration 
may be given to the veteran's level of 
education, special training, and previous 
work experience in arriving at a 
conclusion, but not to his age or to the 
impairment caused by nonservice-connected 
disabilities (including disequilibrium, 
vertigo, dizzy spells).  The examiners 
should clearly outline the rationale for 
any opinion expressed.

4.  The case should be reviewed on the 
basis of the additional evidence.  In 
addition, the AMC should consider whether 
there is a basis for a higher rating for 
bilateral hearing loss on an 
extraschedular basis.  If the benefit 
sought is not granted in full, the 
veteran should be furnished a 
Supplemental Statement of the Case, and 
be afforded a reasonable opportunity to 
respond before the record is returned to 
the Board for further review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).

No action is required of the appellant until further notice.  
However, the Board takes this opportunity to advise the 
appellant that the conduct of the efforts as directed in this 
remand, as well as any other development deemed necessary, is 
needed for a comprehensive and correct adjudication of his 
claim.  His cooperation in VA's efforts to develop his claim, 
including reporting for any scheduled VA examination, is both 
critical and appreciated.  The appellant is also advised that 
failure to report for any scheduled examination may result in 
the denial of a claim.  38 C.F.R. § 3.655.  



______________________________________________
Michelle L. Kane
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).

 
 
 
 

